Criminal Case Template



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN RE: VICTOR BUSTOS,    )
		         No. 08-03-00303-CR

)
			Relator.)
		AN ORIGINAL PROCEEDING

)
)
			IN MANDAMUS

)

O P I N I O N


	Victor Bustos seeks a writ of mandamus to compel the El Paso District Attorney's Office to
indict certain police officers for perjury.  We have jurisdiction to issue writs of mandamus against
judges of district or county courts in our district.  Tex. Gov't Code Ann. § 22.221(b)(Vernon Supp.
2003).  We may issue the writ against other officials only if necessary to enforce our jurisdiction. 
See id. § 22.221(a).  The El Paso District Attorney's Office is not a judge within our district and
Bustos has not demonstrated that issuing the writ against the office is necessary to enforce our
jurisdiction.  Accordingly, the petition for writ of mandamus is dismissed for want of jurisdiction.

August 14, 2003					 
							ANN CRAWFORD McCLURE, Justice

Before Panel No. 1
Larsen, McClure, and Chew, JJ.

(Do Not Publish)